DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim Objections
Claims 34-67 are objected to because of the following informalities:
Claim 34, line 1 reads “Stair-climbing device” it should read --A stair-climbing device--.
Claims 35-65, line 1 reads “Stair-climbing device” it should read --The stair-climbing device--.
Claim 34, line 6 reads “connecting unit” it should read --a connecting unit--.
Claim 34, line 8 reads “position in stair” it should read --position in a stair--.
Claim 34, line 10 reads “optionally landing” it should read --optionally a landing--.
Claim 34, line 13 reads “drive unit” it should read --a drive unit--.
Claim 34, line 18 reads “at one its end” Examiner recommends revising.
Claim 35, line 2 reads “further levelling unit” it should read --further a levelling unit--.
Claim 37, line 2 reads “crawler units” it should read --the crawler units--.
Claim 41, line 3 reads “at one its end” Examiner considers revising.
Claim 41, line 4 reads sliding its other end” Examiner recommends revising.
Claim 41, line 6 reads “these crawler units” it should read --the crawler units--.
Claim 46, line 3 reads “connecting means” it should read --a connecting means--.
Claim 46, line 3 reads “this attachment” it should read --the attachment--.
Appropriate correction is required.
Claim 49, line 2 reads “an outer arms” Examiner recommends revising.
Claim 49, line 4 reads “an inner arms” Examiner recommends revising.
Claim 50, line 2 reads “at one its end” Examiner recommends revising.
Claim 50, line 4 reads “at one its end” Examiner recommends revising.
Claim 50, line 7 reads “in a tilted position” it should read --at the tilted position--.
Claim 52, line 4 reads these crawler units” it should read --the crawler units--.
Claim 55, line 2 reads “a drive arms” Examiner recommends revising.
Claim 56, line 2 reads “corresponding drive arms” it should read --corresponding main arms--.
Claim 57, line 3 reads “for the independent” it should read --for independent--.
Claim 58, line 2 reads “a drive unit” it should read --the drive unit--.
Claim 60, line 2 reads “unit is connected” Examiner recommends revising.
Claim 65, line 2 reads “on which an” it should read --on which a--.
Claim 66, line 1 reads “wheelchair suitable” it should read --A wheelchair suitable--.
Claim 66, line 1 reads “attaching a stair-climbing” it should read --the stair-climbing--.
Claim 66, line 5 reads “an attachment device, it should read --the attachment device--.
Claim 67, line 1 reads “Assembly of” should read --An assembly of--.
Claim 67, line 1 reads “Assembly of” should read --An assembly of--.
Claim 67, line 3 reads “a frame” should read –the frame--.
Claim 67, line 3 reads “main wheels” should read –the main wheels--.
Claim 67, line 4 reads “hubs” should read –the hubs--.
Claim 67, line 4 reads “front wheels” should read –the front wheels--.
Claim 67, line 4 reads “a back-rest” should read –the back-rest--.
Claim 67, line 6 reads “crawler units” should read –the crawler units--.
Claim 67, line 7 reads “a main axle” should read –the main axle--.
Claim 67, line 8 reads “connection unit” should read –the connection unit--.
Claim 67, line 16 reads “attachment devices” should read –the attachment devices--.
Claim 67, line 7 reads “at one its end” Examiner recommends revision
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 38-41, 43, 47-50, 52-55, 57-58, 61, 64-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 34 and 67, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
34 recites the limitation "the transport" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the landing mode" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the transport mode" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "stair-climbing mode" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the landing mode" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "stair-climbing mode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the external side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the internal side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the slid-apart position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the slid-together position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the front end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
41 recites the limitation "its other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the slid-apart position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the front ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the slid-together position" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the front end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the rear end" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the transport mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the cooperating locking elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the set position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the quick-connect fitting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the guard" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
48 recites the limitation "the external side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the levelling unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "stair-climbing mode" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the frame of the adjacent crawler unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the other ends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the frames" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the crawler belts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the drive assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the drive wheels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 recites the limitation "the crawler belts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the drive assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
53 recites the limitation "the drive wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the drive assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the drive wheels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the drive assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the drive wheels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the drive assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the drive wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the drive assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the drive assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the drive assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the drive wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
61 recites the limitation "the drive assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the drive wheel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the drive assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the stair-climbing mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the front part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the levelling unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the connectors" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the connectors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the hanger" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the transport mode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "stair-climbing mode" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
67 recites the limitation "the transport" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the landing mode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the transport mode" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "stair-climbing mode" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the landing mode" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 35, 38-41, 43, 47-50, 52-55, 57-58, 61, and 64-67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 36-37, 42, 44-46, 51, 56, 59-60, 62-63 are rejected as depending from a rejected base claim
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 34, the limitations of the connecting unit comprises attachment devices to be mounted on each hub of the main wheel of the wheelchair and holders rotationally attachable to the corresponding attachment device, two main arms mounted in the corresponding .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rabinovitz et al. (U.S. Patent No. 5,335,741) discloses an externally mounted track apparatus for a standard wheel chair.
Misawa (U.S. Patent No. 5,197,558) discloses a stair climbing wheelchair carrier that is tracked
Quigg (U.S. Patent No. 5,158,309) discloses a tracked stair climbing apparatus for a wheelchair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611